Citation Nr: 1414852	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	North Dakota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to June 1971 and February 1973 to August 1989, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which readjudicated the previously denied claim for service connection for heart disease pursuant to Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  During the course of the appeal, the case was transferred to the Fargo, North Dakota RO.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.

The Board notes that additional evidence has been associated with the claims file since the issuance of the statement of the case without a waiver of the RO's consideration of that evidence.  However, as the claim is being granted, there is no risk of prejudice to the Veteran from proceeding without the waiver.

The Virtual VA claims file has been reviewed and contains the transcript of the Veteran's June 2013 Board hearing.


FINDING OF FACT

The Veteran has ischemic heart disease attributable to Agent Orange exposure.






CONCLUSION OF LAW

Ischemic heart disease is presumed to be incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has appealed the denial of service connection for ischemic heart disease and coronary artery disease.  Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Several statutory presumptions operate in connection with sections 1110 and 1131.  Of particular relevance, 38 U.S.C.A. § 1116 provides that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including ischemic heart disease, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1), (a)(2); 38 C.F.R. § 3.309(e).  Ischemic heart disease includes, but is not limited to: acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).

Here, evidence of record establishes that the Veteran served in Vietnam from January 1970 to June 1971.  The Veteran may thus be presumed to have been exposed to herbicide agents, including Agent Orange, in service.  See 38 C.F.R. § 3.307(a)(6)(iii). 

The Veteran's claim was previously denied by the RO on the basis that there was no probative medical evidence that the Veteran had been clinically diagnosed with ischemic heart disease.  A September 2011 VA examiner's opinion stated that review of the record did not show any evidence of a history of ischemic heart disease.  However, since that time, the Veteran has submitted private medical records which show that he has been diagnosed with and treated for coronary artery disease, including an October 2010 evaluation which diagnosed the Veteran with coronary artery disease/myocardial infarction, a July 2013 treatment report for cardiac catheterization, and a July 2013 Disability Benefits Questionnaire completed by a nurse practitioner which diagnosed the Veteran with coronary artery disease, old myocardial infarction, and coronary artery bypass grafting and noted that the Veteran had known ischemic heart disease.

As the record contains competent, probative medical evidence of current ischemic heart disease, and the Veteran has served in Vietnam and may be presumed to have been exposed to herbicides, including Agent Orange, service connection is warranted.


ORDER

Entitlement to service connection for ischemic heart disease is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


